DISSENTING OPINION BY
Judge COHN.
Respectfully, I dissent.
As the majority opinion correctly states, Claimant did not work for Employer from March 14, 1994 to February 10, 1996. He then returned to work at a new, light duty job for eight days and retired on February 28, 1996. He filed his claim petition on February 25, 1999. (Slip op. at 5.) Under Section 306(c)(8)(i), a claimant must only show that he or she was exposed to occupational noise while working for Employer during the three years preceding the claim, in order for the claim to be timely. Flatley v. Workers’ Compensation Appeal Board (Mallinckrodt Chemical), 803 A.2d 862 (Pa.Cmwlth.2002), petition for allowance of appeal denied, — Pa. -, 820 A.2d 705 (2003). Under this test, Claimant must demonstrate that he was exposed to occupational noise during his last days of work for Employer.
In this case, however, the WCJ made no findings that Claimant was exposed to noise in the last eight days of his employment. While the Board appears to have-made such a “finding” in its adjudication, the law has been well settled for three decades that the Board is powerless to do so. Universal Cyclops Steel Corporation v. Workmen’s Compensation Appeal Board and Krawczynski, 9 Pa.Cmwlth. 176, 305. A.2d 757 (1973); Newcomer Products v. Workers’ Compensation Appeal Board (Irvin), 826 A.2d 69 (Pa.Cmwlth.2003). The question of whether a claimant was exposed to hazardous noise while at work is one of fact to be made by the WCJ. Newcomer, 826 A.2d at 73. Without any proper factual findings that Claimant was exposed to hazardous noise during that eight day period, there is, in my view, no basis to conclude that the claim petition at issue here was filed timely.
The record does reveal that such evidence was presented. Claimant stated that, during his last eight days of employment, he was exposed to noise similar to that which he was exposed to while working as a welder. (N.T. 13.) However, Employer’s medical expert, Dr. Sidney M. Busis, who is a board-certified otolaryngol-ogist, stated that working in a store room for eight days was not long-term exposure to hazardous noise. (Deposition of Dr. Busis, pp. 20, 25.) This conflicting evidence requires reconciliation and, thus, factual findings are required.
Accordingly, I would vacate the order of the Board and remand his matter for additional fact finding based on the present state of the record.